       Case 4:18-cv-00519-ALM Document 78 Filed 04/20/20 Page 1 of 2 PageID #: 2582
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION


                                         DATE: 4/20/20

DISTRICT JUDGE                                      COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                COURTROOM DEPUTY: Terri Scott
  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP
                                                   4:18-CV-469
  v.

  SEATTLE SPINCO, INC., EntIT
  SOFTWARE, LLC., EntCO INTERACTIVE
  (ISRAEL) LTD., ENTCO GOVERNMENT
  SOFTWARE, LLC, MICRO FOCUS (US)
  INC.

  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP                                   4:18-CV-501

  v.

  WELLS FARGO & CO.

  WAPP TECH LIMITED PARTNERSHIP,
  WAPP TECH CORP
                                                   4:18-CV-519
  v.

  BANK OF AMERICA CORP.


  ATTORNEYS FOR PLAINTIFFS                              ATTORNEYS FOR DEFENDANTS

  Timothy Devlin, Henrik Parker, Srikant Cheruvu        Mark Reiter, Ashbey Morgan, Andrew Robb

On this day, came the parties by their attorneys and the following proceedings were held via telephone in Sherman,
TX:
 TIME:        MINUTES: Claim Construction Hearing
 1:30 p.m.    Court calls case. Court notes appearances, including technical advisor, David Keyzer.

 1:31 p.m.    Discussion between the Court and Counsel regarding procedure.


 1:35 p.m.    Court hears claim construction arguments from Mr. Devlin and Mr. Reiter,
              alternating for Plaintiffs and Defendants.
 Case 4:18-cv-00519-ALM Document 78 Filed 04/20/20 Page 2 of 2 PageID #: 2583

 DATE: April 20, 2020
 PAGE 2 - PROCEEDINGS CONTINUED: Markman Hearing



3:46 p.m.   Court in recess for five minutes.
3:51 p.m.   Court reconvenes. Parties continue claim construction arguments.
4:36 p.m.   Mr. Robb begins arguments on behalf of Defendants; Mr. Devlin
            continues on behalf of Plaintiffs.
5:00 p.m.   Parties concludes arguments. The Court will allow Plaintiffs until noon on
            4/21/20 to submit a supplement regarding claim construction; Defendants may
            have until 9:00 a.m. on 4/22/20 to submit any response.
5:01 p.m.   Court will issue decision within thirty (30) days. Court adjourned.

                                                  DAVID O’TOOLE, CLERK

                                                  BY:    Terri Scott
                                                         Courtroom Deputy Clerk




                                                 2
